
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1664
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2010
			Mr. Smith of New
			 Jersey (for himself, Mr.
			 Stupak, Mr. Burton of
			 Indiana, and Mr. Grijalva)
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of Spina
		  Bifida Awareness Month, recognizing the importance of increasing access to
		  health care for individuals with disabilities, including those with Spina
		  Bifida, and raising awareness of the need for health care facilities and
		  examination rooms to be accessible for individuals with
		  disabilities.
	
	
		Whereas October is Spina Bifida Awareness Month;
		Whereas the number of individuals living with all forms of
			 Spina Bifida, the Nation’s most common permanently disabling birth defect is
			 estimated by the Centers for Disease Control and Prevention (CDC) to be as many
			 as 166,000;
		Whereas the risk of Spina Bifida can be reduced by up to
			 70 percent if women of childbearing age consume 400 mcg of folic acid every
			 day, prior to becoming pregnant;
		Whereas there are 65,000,000 women of childbearing age in
			 the United States, all of whom are potentially at risk of having a pregnancy
			 affected by Spina Bifida;
		Whereas an additional 1,500 babies are born each year with
			 Spina Bifida;
		Whereas Spina Bifida is a complicated condition, adversely
			 impacting virtually every organ system and requiring multiple clinical
			 specialists to provide life-long quality medical and psychosocial care;
		Whereas the Spina Bifida Association recently announced
			 that one of its volunteers, Debbie Blanchard, a woman who lived with Spina
			 Bifida for 55 years, died from a late stage diagnosis of cervical cancer
			 stemming from her inability to find a health care provider in her community who
			 had an examination table that would lower to the level necessary for her to
			 comfortably and safely transfer from her wheelchair to the examination table so
			 she could be screened for cervical cancer;
		Whereas according to the Census, approximately 1 in 5
			 United States residents live with some sort of physical disability;
		Whereas more than 54,000,000 people in the United States
			 report some level of disability and approximately 35,000,000 of those are
			 classified as having a severe disability;
		Whereas an estimated 11,000,000 individuals age 6 and
			 older need personal assistance with every day activities, including taking a
			 bath or shower, preparing meals, and getting around the home;
		Whereas 5 percent of the United States population over age
			 15 uses a wheelchair or similar device, cane, crutches, or walker;
		Whereas studies have found that individuals with
			 disabilities have significant difficulty in accessing routine and specialized
			 health care and that numerous barriers exist for such patients;
		Whereas approximately 1 in 3 women with disabilities
			 report being denied services at a physician’s office solely because of their
			 disability;
		Whereas research shows that women with disabilities are
			 less likely to have Pap smears and mammograms, are more likely to be diagnosed
			 at a later stage of breast cancer, and are less likely to receive standard
			 treatments and have worse outcomes;
		Whereas individuals with disabilities report that one of
			 the leading barriers to accessing necessary health care is the inability to
			 find an accessible health care provider and identify providers who understand
			 how to treat individuals with disabilities and are willing to have them as
			 patients; and
		Whereas organizations representing individuals with
			 disabilities report that their constituents need more and better information
			 regarding accessible health care providers in their communities and additional
			 support and resources to help ensure they receive the care they need and
			 deserve: Now, therefore, be it
		
	
		That Congress—
			(1)supports the goals and ideals of Spina
			 Bifida Awareness Month to provide a special opportunity to raise awareness of
			 the ongoing, life-long medical and psychosocial needs of individuals with Spina
			 Bifida and highlighting efforts to prevent Spina Bifida through daily folic
			 acid intake by women of childbearing age, prior to becoming pregnant;
			(2)urges Federal
			 efforts to improve health provider awareness of the need for accessible health
			 care facilities for individuals with disabilities, including such activities as
			 developing and disseminating informational tools to raise provider awareness of
			 the physical challenges experienced by patients with disabilities; and
			(3)urges the
			 Secretary of Health and Human Services to establish a National Advisory
			 Committee on Access to Health Care for Individuals with Disabilities to ensure
			 interagency coordination of efforts to improve access to care for individuals
			 with Spina Bifida and other disabilities.
			
